Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.13.c.iii SCHEDULE A* TO THE SUB-ADMINISTRATION AGREEMENT BETWEEN CITI FUND SERVICES OHIO, INC. AND ABERDEEN ASSET MANAGEMENT, INC. FUNDS Aberdeen Global Financial Services Fund Aberdeen Health Sciences Fund Aberdeen Natural Resources Fund Aberdeen Technology and Communications Fund Aberdeen Small Cap Fund Aberdeen Tax-Free Income Fund Aberdeen U.S. Equity Fund Aberdeen Equity Long-Short Fund Aberdeen China Opportunities Fund Aberdeen Developing Markets Fund Aberdeen Global Utilities Fund Aberdeen International Equity Fund Aberdeen Select Worldwide Fund Aberdeen Optimal Allocations Fund: Growth Aberdeen Optimal Allocations Fund: Moderate Growth Aberdeen Optimal Allocations Fund: Moderate Aberdeen Optimal Allocations Fund: Specialty Aberdeen Optimal Allocations Fund: Defensive Aberdeen Core Plus Income Fund Aberdeen Core Income Fund Aberdeen Asia Bond Institutional Fund Aberdeen Global Fixed Income Fund Aberdeen Global Small Cap Fund Aberdeen International Equity Institutional Fund *As most recently approved at the , 2009 Board Meeting.
